I concur in the holding that the record does not disclose sufficient evidence from which it can be concluded as to whether it was a duty of applicant to go to Brigham City to advance a recreational program. However, it seems to me that if evidence is adduced to the effect that Worthington was asked to go to Brigham City as part of his duties, there may still be the underlying question as to whether such work was itself within the field of education, i.e., whether the Board or its officers had authority to employ any person for such work and bind the School District therefor. Also, the further question perhaps that if they did not could Worthington never the less recover if through ostensible *Page 509 
authority they made it one of his duties? These questions are important. I do not at this time attempt to express an opinion. To do so would require research on matters not argued and would be only the expression of my individual opinion. However, according to what course this case takes it appears to me that they may have to be met.
PRATT, J., on leave of absence.